TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 25, 2018



                                     NO. 03-18-00194-CR


                                 The State of Texas, Appellant

                                                v.

                                  Reynaldo Lerma, Appellee




         APPEAL FROM THE 207TH DISTRICT COURT OF HAYS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
           REVERSED AND REMANDED -- OPINION BY JUSTICE FIELD




This is an appeal from the order granting appellee’s motion to dismiss signed by the district

court. Having reviewed the record and the parties’ arguments, the Court holds that there was

reversible error in the district court’s order. Therefore, the Court reverses the district court’s

order granting appellee’s motion to dismiss and remands the case for further proceedings

consistent with this opinion.    Because appellee is indigent and unable to pay costs, no

adjudication of costs is made.